Case 18-30214-KLP            Doc 160    Filed 11/20/19 Entered 11/20/19 15:56:30   Desc Main
                                       Document      Page 1 of 8


                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


  IN RE:

  ROBERT E. HICKS,                                 Chapter 7
                                                   Case No. 18-30214-KLP
                    DEBTOR.

  PETER J. BARRETT, IN HIS CAPACITY
  AS CHAPTER 7 TRUSTEE OF THE
  BANKRUPTCY ESTATE OF ROBERT E.
  HICKS,

                    MOVANT,

  V.                                               Contested Matter

  FRANKLIN AMERICAN MORTGAGE
  COMPANY, A TENNESSEE
  CORPORATION,

  AND

  CITIZENS AND FARMERS BANK,

                      RESPONDENTS.



 NOTICE OF (A) MOTION OF CHAPTER 7 TRUSEE FOR (I) AUTHORITY TO SELL
  PROPERTY OF THE ESTAETE AT PRIVATE SALE FREE AND CLEAR OF ALL
  LIENS, CLAIMS, RIGHTS, AND INTERESTS PURSUANT TO 11 U.S.C. § 363 AND
    BANKRUPTCY RULE 6004; (II) AUTHORITY RELATED TO CLOSING AND
 DISTRIBUTION OF SALE PROCEEDS; (III) APPROVAL OF COMPENSATION AND
 ___________________________________________
 Robert S. Westermann (VSB No. 43294)
 Brittany B. Falabella (VSB No. 80131)
 HIRSCHLER FLEISCHER, P.C.
 The Edgeworth Building
 2100 East Cary Street
 Post Office Box 500
 Richmond, Virginia 23218-0500
 Telephone:        804.771.9500
 Facsimile:        804.644.0957
 E-mail:           rwestermann@hirschlerlaw.com
                   bfalabella@hirschlerlaw.com

 Counsel for James E. Patterson, Jr.
Case 18-30214-KLP        Doc 160      Filed 11/20/19 Entered 11/20/19 15:56:30             Desc Main
                                     Document      Page 2 of 8


       EXPENSES OF TRUSTEE’S BROKER; AND (IV) RELATED RELIEF; AND
                         (B) NOTICE OF HEARING

          PLEASE TAKE NOTICE that on November 20, 2019, Peter J. Barrett, in his capacity as
 the Chapter 7 Trustee (the “Trustee”) for the bankruptcy estate of Robert E. Hicks (the “Debtor”),
 by his undersigned counsel, filed with the United States Bankruptcy Court for the Eastern District
 of Virginia, Richmond Division (the “Bankruptcy Court”), the Chapter 7 Trustee’s Motion for (I)
 Authority to Sell Property of the Estate at Private Sale Free and Clear of All Liens, Claims, Rights,
 and Interests Pursuant to 11 U.S.C. § 363 and Bankruptcy Rule 6004; (II) Authority Related to
 Closing and Distribution of Sale Proceeds; (III) Approval of Compensation and Expenses of
 Trustee’s Broker; and (IV) Related Relief (the “Motion”), whereby the Trustee requests authority
 to sell certain real property, not in the ordinary course of business, located at 3232 Grove Avenue,
 Richmond, Virginia 23221 and more specifically described as follows:

        ALL that certain lot, piece or parcel of land, together with all improvements thereon
        and appurtenances thereto belonging, known, numbered and designated as No.
        3232 Grove Avenue, lying and being in the City of Richmond, Virginia, and
        described as follows:

        BEGINNING at the northeastern intersection of Grove Avenue and Tilden Street,
        thence running eastwardly along and fronting on the north line of Grove Avenue
        33 feet and extending back northwardly from said from between the east line of
        Tilden Street and a line parallel therewith 140 feet to an alley 12 feet wide, all as
        show on the plot of survey by A.G. Harocopos & Associates, P.C., Certified Land
        Surveyor and Consultant, dated April 29, 1992, attached to and made a part of the
        Deed in Deed Book 302, page 1875, and to which plat reference is hereby made for
        a more particular description of the property hereby conveyed.

        BEING the same real estate conveyed to Robert E. Hicks and April G. Straus from
        April G. Straus by Deed Dated January 12, 2015 and recorded simultaneously
        herewith.

 (the “Property”), to buyer Louise Hallberg McCool (the “Buyer”) at the sale price of
 $775,000.00.

        PLEASE TAKE FURTHER NOTICE that the Trustee is requesting that the Court
 approve and authorize the payment of the following at closing of the Property on or before
 December 12, 2019:
                  a) The first Deed of Trust of Franklin American Mortgage Company in an
                     anticipated agreed amount;
                  b) The second Deed of Trust of Citizens and Farmers Bank in an anticipated
                     agreed amount;
                  c) $15,000 to April Straus;
                  d) $46,500, which is 6% of the Purchase price ($23,250 to Blue Dog Realty
                     (the “Trustee’s Broker”) and $23,250 to the Buyer’s agent at Long and
Case 18-30214-KLP       Doc 160     Filed 11/20/19 Entered 11/20/19 15:56:30           Desc Main
                                   Document      Page 3 of 8


                      Foster Realtors) and $18,304 in reimbursement of actual, necessary
                      expenses of the Trustee’s Broker; and
                   e) Taxes and usual closing costs.

         PLEASE TAKE FURTHER NOTICE that a hearing will be held on December 11, 2019
 at 10:00 a.m. in the United States Bankruptcy Court for the Eastern District of Virginia, Fifth
 Floor, Courtroom 5100, 701 East Broad Street, Richmond, Virginia 23219.

         PLEASE TAKE FURTHER NOTICE that, pursuant to Federal Rule of Bankruptcy
 Procedure 6004(b) and Local Rule 9013-1(M), objections to this sale must be filed with the Court
 and served upon counsel for the Trustee on or before December 4, 2019. Absent the filing of a
 timely objection, the Court may deem any opposition waived at the hearing noticed above, and
 that a failure to file a response may result in the Court treating the matters as uncontested and
 entering an order granting the Motion prior to the hearing.




 Dated: November 20, 2019                    PETER J. BARRETT, TRUSTEE FOR THE
                                             ESTATE OF ROBERT E. HICKS


                                             /s/ Robert S. Westermann
                                             Robert S. Westermann (VSB No. 43294)
                                             Brittany B. Falabella (VSB No. 80131)
                                             HIRSCHLER FLEISCHER, P.C.
                                             The Edgeworth Building
                                             2100 East Cary Street
                                             Post Office Box 500
                                             Richmond, Virginia 23218-0500
                                             Telephone:     804.771.9500
                                             Facsimile:     804.644.0957
                                             E-mail:        rwestermann@hirschlerlaw.com
                                                            bfalabella@hirschlerlaw.com


                                             Counsel for Peter J. Barrett, Chapter 7 Trustee of
                                             the Bankruptcy Estate of Robert E. Hicks
Case 18-30214-KLP        Doc 160     Filed 11/20/19 Entered 11/20/19 15:56:30           Desc Main
                                    Document      Page 4 of 8




                                      Certificate of Service

         I hereby certify that on this 20th day of November, 2019, a true and correct copy of the
 foregoing Notice was served using the Court’s ECF system, which thereby caused the document
 to be served electronically on all registered users of the ECF system that have filed notices of
 appearance in this matter. Further, I certify that on November 20, 2019, I sent a true and correct
 copy of the foregoing Notice to the parties listed on the Service List attached hereto and those
 listed below via first-class, U.S. mail.

                                   Robert B. Van Arsdale, Esq.
                                Office of the United States Trustee
                                      701 East Broad Street
                                             Suite 434
                                      Richmond, VA 23219

                                      Michael Freeman, Esq.
                                       Samuel I. White, P.C.
                                      1804 Staples Mill Road
                                       Richmond, VA 23230

                                       Jennifer West, Esq.
                                           Spotts Fain
                                     411 East Franklin Street
                                            Suite 600
                                      Richmond, VA 23219

                                     William Baldwin, Esq.
                              Meyer, Baldwin, Long & Moore, LLP
                                      5600 Grove Avenue
                                     Richmond, VA 23226




                                                     /s/ Robert S. Westermann
                                                     Counsel for Peter J. Barrett, Chapter 7
                                                     Trustee of the Bankruptcy Estate of Robert
                                                     E. Hicks
Case 18-30214-KLP      Doc 160     Filed 11/20/19 Entered 11/20/19 15:56:30       Desc Main
                                  Document      Page 5 of 8


                                       SERVICE LIST

 BMW Financial Services NA, Barry Strickland & Company         Citizens & Farmers Bank
 LLC                         P.O. Box 9228                     c/o Spotts Fain PC
 c/o AIS Portfolio Services, Richmond, VA 23227                411 E. Franklin Street
 LP                                                            Suite 600
 4515 N. Santa Fe Ave.                                         Richmond, VA 23219
 Dept. APS
 Oklahoma City, OK 73118

 Horizon Forest Products, L.P.   Stonebridge Investment        United States Bankruptcy
 c/o W. Ashley Burgess, Esq.     Company, LLC                  Court
 Sands Anderson PC               710 N. Hamilton Street        701 E. Broad Street
 1111 E. Main Street             Suite 300                     Richmond, VA 23219
 24th Floor                      Richmond, VA 23221
 Richmond, VA 23219

 ABC Builders Supply             ABC Supply Company            AJ Madison, Inc.
 Company                         5800 Columbia Park Blvd.      c/o The Eliades Law Firm
 13201 Ramblewood Drive          Hyattsville, MD 20785         PLLC
 Chester, VA 23836                                             14000 N. Enon Church Road
                                                               Chester, VA 23836

 AJ Madison, Inc.                American Express              American Express
 3605 13th Avenue                P.O. Box 1270                 P.O. Box 650448
 Brooklyn, NY 11218              Newark, NJ 07101              Dallas, TX 75265

 American Express Bank, FSB      Andrew S. Lerner              Andrew and Anne Goddard
 c/o Becket and Lee LLP          Zwicker & Associates          2220 Lakeview Ave.
 P.O. Box 3001                   948 Clopper Road              Richmond, VA 23220
 Malvern, PA 19355               2nd Floor
                                 Gaithersburg, MD 20878

 BMC East, LLC                   BMC East, LLC                 BMW Financial Services
 Richard M. Sissman, Esq.        Stock Building Supply, Inc.   Customer Service Center
 8133 Leesburg Pike              10589 Redoubt Road            P.O. Box 3608
 Suite 400                       Manassas, VA 20110            Dublin, OH 43016
 Tysons Corner, VA 22182

 Best Tile Richmond              Best Tile Richmond            Beth & Richard Kelly
 2241 Central Avenue             7490 West Broad Street        c/o S. Sadiq Gill
 Schenectady, NY 12304           Henrico, VA 23294             1111 East Main Street
                                                               Richmond, VA 23219
Case 18-30214-KLP       Doc 160     Filed 11/20/19 Entered 11/20/19 15:56:30            Desc Main
                                   Document      Page 6 of 8




 Beth and Richard Kelly           Beth and Richard Kelly          Brock & Scott, PLLC
 1511 Hanover Avenue              Steven Biss, Esq.               Paul M. Heinmuller
 Richmond, VA 23220               300 W. Main Street              1315 Westbrook Plaza Drive
                                  Suite 102                       Winston Salem, NC 27103
                                  Charlottesville, VA 22903

 Citizens & Farmers Bank          C&F Bank                        Citizens Bank, N.A.
 Attn: Credit Administration      P.O. Box 790408                 Cenlar FSB
 P.O. Box 391                     Saint Louis, MO 63179           BK Department
 West Point, VA 23181                                             425 Phillips Blvd.
                                                                  Ewing, NJ 08618

 Capital One                      Capital One Bank (USA),         Capital Waste Services
 P.O. Box 30281                   N.A.                            938 E. 4th Street
 Salt Lake City, UT 84130         By American InfoSource LP       Richmond, VA 23224
                                  as agent
                                  P.O. Box 71083
                                  Charlotte, NC 28272

 Capital Waste Services           Citizens & Farmers Bank         Commonwealth of Virginia
 c/o T. Andrew Lingle             Jennifer West, Esq.             Department of Taxation
 9211 Forest Hill Ave.            411 E. Franklin Street          P.O. Box 2156
 Suite 201                        Suite 600                       Richmond, VA 23218
 Richmond, VA 23235               Richmond, VA 23219

 Dal Tile Distribution, Inc.      Daltile                         Euler Hermes
 7834 CF Hawn Frwy                Lockbox #9237                   800 Red Brook Blvd.
 Dallas, TX 75217                 P.O. Box 8500                   Suite 400 C
                                  Philadelphia, PA 19178          Owings Mill, MD 21117

 Franklin American Mortgage       Henrico Doctor’s Hospital       Henrico Doctor’s Hospital
 224 N. Main Street               P.O. Box 740760                 Resurgent Capital Services
 Moorefield, WV 26836             Cincinnati, OH 45274            P.O. Box 1927
                                                                  Greenville, SC 29602

 Horizon Forest Products LP       Horizon Forest Products, LP     IRS
 Credit Department                c/o W. Ashley Burgess, Esq.     P.O. Box 7346
 4800 Eubank Road                 Sands Anderson PC               Philadelphia, PA 19101
 Henrico, VA 23231                P.O. Box 1998
                                  1111 E. Main Street, 24th Fl.
                                  Richmond, VA 23219
Case 18-30214-KLP       Doc 160     Filed 11/20/19 Entered 11/20/19 15:56:30      Desc Main
                                   Document      Page 7 of 8


 Joseph Layman                    MYKY, LLC                    Mark K. Brown
 c/o Stephen C. Conte             c/o Caudle and Caudle PC     454 Pewter Ct.
 300 W. Main Street               3123 W. Broad Street         #301
 Richmond, VA 23220               Richmond, VA 23230           Charlottesville, VA 22911

 Mark K. Brown                    Matthew F. Bellinger         Mayer Electric Supply
 c/o David Oberg                  22228 Maplewood Ave.         P.O. Box 1328
 917 E. Jefferson Street          Richmond, VA 23220           Birmingham, AL 35201
 Charlottesville, VA 22902

 Mayer Electric Supply            McGuireWoods LLP             Michael Layman
 Company, Inc.                    Attn: Accounts Receivable    c/o Stephen C. Conte
 c/o Eugene W. Shannon, Esq.      800 E. Canal Street          300 W. Main Street
 426 E. Freemason Street          Richmond, VA 23219           Richmond, VA 23220
 Suite 200
 Norfolk, VA 23510

 NPAS                             Navigant Credit Union        Noland Company
 P.O. Box 99400                   1005 Douglas Pike            2101 Staples Mill Road
 Louisville, KY 40269             Smithfield, RI 02917         Richmond, VA 23230

 Noland Company                   RJT Industries               Rhonda B. Lee
 c/o Derrick Rosser               14893 Persistence Drive      c/o David G. Browne
 211-A England Street             Woodbridge, VA 22191         Spiro & Browne PLC
 Ashland, VA 23005                                             6802 Paragon Place
                                                               Suite 410
                                                               Richmond, VA 23230

 Rhonda E. Lee                    Roofing and Supplies, Inc.   Shades of Light LLC
 c/o John H. Taylor               2503 Hull Street             4924 W. Broad Street
 1900 One James Center            Richmond, VA 23224           Richmond, VA 23230
 Richmond, VA 23219

 Sherwin Williams Company         Solodar & Solodar            Stephen C. Conte
 Account Receivables Dept.        11504 Allecingie Parkway     300 W. Main Street
 2313 E. Cary Street              Richmond, VA 23235           Richmond, VA 23220
 Richmond, VA 23223

 Stonebridge Investments          The Sherwin-Williams         Thos Somerville Co.
 c/o Scott Stolte                 Company                      Richmond Warehouse
 710 N. Hamilton Street           c/o Solodar & Solodar        2120 Maywill Street
 #300                             4825 Radford Ave.            Richmond, VA 23230
 Richmond, VA 23221               Suite 201
                                  Richmond, VA 23230
Case 18-30214-KLP      Doc 160     Filed 11/20/19 Entered 11/20/19 15:56:30       Desc Main
                                  Document      Page 8 of 8


 Triton Stone                    US Bank                      U.S. Trustee
 10471 Washington Highway        P.O. Box 5229                701 E. Broad Street
 Glen Allen, VA 23059            Cincinnati, OH 45201         Suite 4304
                                                              Richmond, VA 23219

 VAMAC                           VAMAC Inc.                   Virginia Department of Tax
 4201 Jacque Street              P.O. Box 11225               P.O. Box 2369
 Richmond, VA 23230              Richmond, VA 23230           Richmond, VA 23218

 Wells Fargo Bank: Small         Wells Fargo                  Wells Fargo Bank, N.A.
 Business Lending Division       P.O. Box 77053               Wells Fargo Card Services
 P.O. Box 29482                  Minneapolis, MN 55480        P.O. Box 10438
 Phoenix, AZ 85038                                            Des Moines, IA 50306

 Beth Kelly                      John P. Fitzgerald, III      Joseph Layman
 c/o Steven S. Biss, Esq.        Office of the U.S. Trustee   LeClairRyan, P.C.
 300 W. Main Street              Region 4-R                   c/o Donna J. Hall, Esq.
 Suite 102                       701 E. Broad Street          999 Waterside Drive
 Charlottesville, VA 22903       Suite 4304                   Suite 2100
                                 Richmond, VA 23219           Norfolk, VA 23510

 Michael Layman                  Peter J. Barrett             Rhonda Lee
 LeClairRyan, P.C.               Kutak Rock LLP               c/o Spiro & Browne PLC
 c/o Donna J. Hall, Esq.         901 E. Byrd Street           6802 Paragon Place
 999 Waterside Drive             Suite 1000                   Suite 410
 Suite 2100                      Richmond, VA 23219           Richmond, VA 23230
 Norfolk, VA 23510

 Richard Kelly                   Robert A. Canfield           Robert E. Hicks
 c/o Steven S. Biss, Esq.        Canfield, Wells & Kruck,     3232 Grove Avenue
 300 W. Main Street              LLP                          Richmond, VA 23221
 Suite 102                       4124 E. Parham Road
 Charlottesville, VA 22903       Henrico, VA 23228
